Curia.
No nominal damages are given in a judgment by default in debt.(a) The judgment consists of the debt and costs—nothing more. The costs must be taxed at the Common Pleas rate.
Rule accordingly.

 And so are the entries in Lil. Ent. 473, 483, 503. Tidd. Pr. Forms, 169-70, on mutuutus. So of debt on bond. (Id.) So in 5 Wentw. 165-6, 414; and 10 id. 427-8, 453 ; and 7 id, 402.
Nominal or other damages are given by verdict in debt. (Lil, Ent. 257, 379. Tidd. Pr. Forms, 186-7.
And hence, Clapp v. Reynolds, (2 Johns. Cas. 409,) was probably the case of a verdict; and what is said by Buller, J. in Lord Lonsdale v. Church, (2 T. R. 398,) and by Lord Kenyon, Ch. J. in Wilde v. Clarkson, (6 T. R. 304,) of nominal damages, must also be understood in reference to a recovery by verdict.